DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are now pending for examination in the application. This office action is response to the request for reconsideration filed January 25, 2021.  This office action has been made non-final and the applicant is request to review and respond to it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rest et al. (US Pub. No. 20160342628) in view of Jolley et al. (US Pub. No. 20170243107).

With respect to claim 1, Van Rest et al. teaches a method of augmenting an information retrieval method comprising:

receiving a query (“query,” See Paragraph 32);



providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query (“topological constraints on graph 112,” See Paragraph 38).  Van Rest et al. does not disclose annotating the query.
However, Jolley et al. teaches determining at least one of the constraint graphs matching on a portion of the structure of the instance graph (“Data associated with an entity may be analyzed, such as one or more of structured metadata, and metadata that is inferred from other digital data associated with the entity, including text, images, and link graphs,” See Paragraph 395); and

annotating the query to include an indication of the focus of each matching constraint graph of a highest rank among all matching constraint graphs (“an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435),” See Paragraph 111).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Van Rest et al. (graph searching) with Jolley et al. (question answering).  This would have facilitated deciding on an answer by identifying the topic of a question to improve answering.  See Jolley et al. Paragraph 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  




The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 3, Jolley et al. teaches the method of Claim 1, wherein parsing the query to generate the instance graph comprises determining a semantic structure of the query (“representation of the syntactic, grammatical, and semantic interpretation of this statement,” See Paragraph 55).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 4, Jolley et al. teaches the method of Claim 1, further comprising passing an annotated query comprising the indications of the foci to a downstream component of a question answering system, wherein the question answering system is configured to return a result based on the annotated query (“an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435),” See Paragraph 111).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 5, Jolley et al. teaches the method of Claim 1, further comprising ignoring at least one of the constraint graphs matching a structure of the instance graph and having a rank lower than the constraint graphs of the highest rank among all matching constraint graphs (“Ranking interpretations according to a confidence score, for example a confidence scored derived from a statistical rule base, and/or a probabilistic classifier of user inputs,” See Paragraph 201).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 6, Jolley et al. teaches the method of Claim 1, wherein annotating the query the indication of the focus is an annotation of the instance graph made upon evaluating each matching constraint graph of the highest rank against the instance graph (“an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435),” See Paragraph 111).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 7, Jolley et al. teaches the method of Claim 1, wherein providing the plurality of constraint graphs comprises providing access to the plurality of constraint graphs stored in a computer-readable medium, wherein each of the plurality of constraint graphs includes a pattern name and metadata describing a structure to be matched to the instance graph, the structure to be matched includes a feature text associated with a respective one of the nodes of the instance graph (“Extract 115 may detect naturally recurring patterns within dataset 110 as a basis for formulating descriptive rules. Patterns may reveal value types, value ranges, data structures that aggregate attributes, and correlations between structures,” See Paragraph 44).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 7.  With respect to claim 8, Jolley et al. teaches the method of Claim 7, wherein the portion of the structure matched includes one or more of the links between respective ones of the nodes of the instance graph (“,” See Paragraph ).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 9, Jolley et al. teaches the method of Claim 1, further comprising providing a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of augmenting the information retrieval method (“Data associated with an entity may be analyzed, such as one or more of structured metadata, and metadata that is inferred from other digital data associated with the entity, including text, images, and link graphs,” See Paragraph 395).

With respect to claim 10, Van Rest et al. teaches a database accessible to a question answering system, the database comprising:

a plurality of constraint graphs, each constrain graph including a pattern and associated with a focus (“topological constraints on graph 112,” See Paragraph 38).  Van Rest et al. does not disclose annotating the query.
However, Jolley et al. teaches a plurality of ranks, wherein each of the constraint graphs is assigned to one of the ranks ( “evidence-supported results are provided as results may be aggregated from multiple sources such that results are presented along with an explanation for why the result and rank was included in the set for easier understanding,” See Paragraph 287).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Van Rest et al. (graph searching) with Jolley et al. (question answering).  This would have facilitated deciding on an answer by identifying the topic of a question to improve answering.  See Jolley et al. Paragraph 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 10.  With respect to claim 11, Jolley et al. teaches the database of Claim 10, wherein the pattern comprises a name (“Patterns may reveal value types, value ranges, data structures that aggregate attributes, and correlations between structures,” See Paragraph 44).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 10.  With respect to claim 12, Jolley et al. teaches the database of Claim 10, wherein the pattern comprises metadata describing a structure to be matched to an instance graph associated with a query received by the question answering system (“metadata,” See Paragraph 66).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 12.  With respect to claim 13, Jolley et al. teaches the database of Claim 12, wherein the metadata comprises a feature text to be matched to a node of the instance graph (“metadata,” See Paragraph 66).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 12.  With respect to claim 14, Jolley et al. teaches the database of Claim 12, wherein the metadata comprises a link type to be matched to a link between nodes of the instance graph (“Patterns may reveal value types, value ranges, data structures that aggregate attributes, and correlations between structures,” See Paragraph 44).

receiving a query (“query,” See Paragraph 32);

parsing the query to generate an instance graph comprising a structure of nodes and links (“Incremental parse 135 produces abstract syntax tree (AST) 140. AST 140 is a tree of parse nodes,” See Paragraph 33);

providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query (“topological constraints on graph 112,” See Paragraph 38).  Van Rest et al. does not disclose annotating the query.
However, Jolley et al. teaches determining at least one of the constraint graphs matching on a portion of the structure of the instance graph (“Data associated with an entity may be analyzed, such as one or more of structured metadata, and metadata that is inferred from other digital data associated with the entity, including text, images, and link graphs,” See Paragraph 395);

annotating the query with to include an indication of the focus of each matching constraint graph of a highest rank among all matching constraint graphs (See Paragraph 35 “POS tagger 316 can tag or otherwise annotates tokens of a question with part of speech categories”).  Adams Jr. et al. does not disclose providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query (“an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435),” See Paragraph 111).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Van Rest et al. (graph searching) with Jolley et al. (question answering).  This would have facilitated deciding on an answer by identifying the topic of a question to improve answering.  See Jolley et al. Paragraph 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  

With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.
With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.
With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 6, because claim 18 is substantially equivalent to claim 6.
With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 7, because claim 19 is substantially equivalent to claim 7.
With respect to claim, 20 it is rejected on grounds corresponding to above rejected claim 8, because claim 20 is substantially equivalent to claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170068903 is directed to SEMANTIC ENTITY RELATION DETECTION CLASSIFIER TRAINING:   [0060] automatically generate a listing of relation label annotated queries (often referred to as slot annotation) by annotating the occurrences of e' in q with the inferred relations. For example, the query "Who played Jake Sully in Avatar" would be annotated to read "Who played [Jake Sully](character name) in [Avatar](film name)". The annotated queries can be used in a variety of applications, such as relation detection, named entity extraction and slot filling for spoken language understanding.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154